

117 SJ 12 IS: Proposing an amendment to the Constitution of the United States which requires (except during time of war and subject to suspension by Congress) that the total amount of money expended by the United States during any fiscal year not exceed the amount of certain revenue received by the United States during such fiscal year and not exceed 20 percent of the gross domestic product of the United States during the previous calendar year.
U.S. Senate
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA117th CONGRESS1st SessionS. J. RES. 12IN THE SENATE OF THE UNITED STATESMarch 18, 2021Mr. Shelby introduced the following joint resolution; which was read twice and referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States which requires (except during time of war and subject to suspension by Congress) that the total amount of money expended by the United States during any fiscal year not exceed the amount of certain revenue received by the United States during such fiscal year and not exceed 20 percent of the gross domestic product of the United States during the previous calendar year.That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission by the Congress: —1.The total amount of money expended by the United States in any fiscal year shall not exceed the total amount of revenue received by the United States during such fiscal year, excluding revenue received from the issuance of bonds, notes, or other obligations of the United States.2.The total amount of money expended by the United States in any fiscal year shall not exceed the amount equal to 20 percent of the gross domestic product of the United States during the last calendar year ending before the beginning of such fiscal year.3.Sections 1 and 2 of this article shall not apply during any fiscal year during any part of which the United States is at war as declared by Congress under section 8 of article I of the Constitution of the United States.4.Sections 1 and 2 of this article may be suspended by a concurrent resolution approved by a three-fifths vote of the Members of each House of Congress. Any suspension of sections 1 and 2 of this article under this section shall be effective only during the fiscal year during which such suspension is approved.5.This article shall take effect on the first day of the first fiscal year beginning after the date of the ratification of this article.6.Congress shall have the power to enforce this article by appropriate legislation..